Case 2:14-cr-00155-JCC Document 50 Filed 02/06/20 Page 1 of 2

PROB 12C-WAR

nas) UNITED STATES DISTRICT COURT

for
Western District of Washington

Petition for Warrant or Summons for Offender Under Supervision

 

 

Name of Offender: Nathan Brasfield Case Number: 2:14CRO00155

Name of Judicial Officer: The Honorable John C. Coughenour, United States District Judge

Date of Original Sentence: 03/31/2015 Date of Report: 02/06/2020

Original Offense: Felon in Possession of a Firearm

Original Sentence: 48 months of imprisonment and three years of supervised release

Type of Supervision: Supervised release Date Supervision Commenced: 10/13/2017

Assistant United States Attorney: Thomas Woods Defense Attorney: Russell Leonard

Special Conditions Imposed:

Substance Abuse Financial Disclosure L] Restitution:

Mental Health C) Fine LC} Community Service

Other: submit to search, Moral Reconation Therapy, and shall disclose all assets and liabilities __
PETITIONING THE COURT

To issue a warrant under seal

O To issue a summons

I allege Nathan Brasfield has violated conditions of supervision by:

 

Violation
Number Nature of Noncompliance
1. Possession of a dangerous weapon, silencer, on or before February 6, 2020, in violation of a
standard condition.
De Committing the crime of possessing a silencer, on or about February 6, 2020, in violation of the

standard condition that he not commit another federal, state, or local crime.

I incorporate by reference the information contained in the attached memorandum.
United States Probation Officer Recommendation:

The term of supervision should be
revoked.
LJ extended for___ years, fora total term of ____ years.
L) The conditions of supervision should be modified as follows:

Detention pending final adjudication due to
C} risk of flight.
danger to community.
Case 2:14-cr-00155-JCC Document 50 Filed 02/06/20 Page 2 of 2

The Honorable John C. Coughenour, United States District Judge Page 2
Petition for Warrant or Summons for Offender Under Supervision February 6, 2020
I swear under penalty of perjury that the APPROVED:
foregoing is true and correct. Connie Smith

Chief United States Probation and Pretrial Services Officer
Executed on this 6th day of February, 2020.

Mig fle JE fk

Mi-Young Park Patrick E. Robertson
United States Probation Officer Supervising United States Probation Officer

 

 

 

THE COURT FINDS PROBABLE CAUSE AND ORDERS:
[1 No Action Approved
TX. The Issuance of a Warrant under seal
(conditions of supervision shall remain in effect pending final adjudication)
L] The Issuance of a Summons

(conditions of supervision shall remain in effect pending final vs digation)
[11 Other “¢ ( |

~~ Sionamiear Judicial Officer

af 2/20
ji Date
